Citation Nr: 0604315	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from May 1952 to April 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veteran Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The veteran contends that his hearing loss is the result of 
exposure during service to one loud backfire of an airplane 
and continuous loud noises from the machine shop in which he 
worked.  An audiological evaluation performed in 2001 
included audiogram findings that appear to meet the 
requirements of bilateral impaired hearing disabilities 
within the meaning of 38 C.F.R. § 3.385 (2005).  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that fundamental 
fairness to the veteran warrants a VA compensation and 
pension (C&P) examination specifically designed to elicit an 
opinion on etiology, or medical causation, as to the claimed 
bilateral hearing loss. The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, DC., for the following 
actions:

1.  Schedule the veteran for an examination 
for the purpose of determining whether the 
veteran meets the criteria for 
bilateral hearing loss disabilities and, if 
so, whether such disabilities are related to 
his active military service.  All necessary 
tests should be performed.  The claims 
folder 
should be made available to the examiner for 
review.  The examiner should be requested to 
provide the following findings and opinions:

		If hearing loss (per VA standards) 
exists, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent or 
greater) that hearing loss disability is 
related to disease, injury, or event(s) in 
service, including the veteran's reported 
noise exposure.  The examiner should explain 
the basis for the opinion.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
claim on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The appellant and his 
representative should be allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


